DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of Group I corresponding to claims 1-12 in the reply filed on 4/02/2021 is acknowledged.  The traversal is on the ground(s) that all of Groups I, II, and III, all involve an apparatus for mapping a wound, comprising one or more electrodes that are capable of forming capacitive sensors, therefore examination of all the groups does not present a serious burden.  This is not found persuasive because as outlined in the restriction requirement, each of the groups of claims have acquired a separate status in the art. The groups each include distinct features. For example, as previously outlined, not all the groups identify more than two categories of tissue. Additionally, the groups use different means for outputting display to a user. Furthermore, some groups use different numbers of electrodes to analyze tissue. Finally, not all groups assess burn depth. Each of these distinctions between the groups represent a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/195720 A1 to Maharbiz et al. (hereinafter Maharbiz), in view of US 2014/0275823 A1 to Lane et al. (hereinafter Lane).
Regarding claim 1, Maharbiz discloses an apparatus for mapping regions of damage around a wound (Maharbiz Abstract, apparatus for real-time quantifiable monitoring of high risk areas of biological tissue), said apparatus comprising: 
A plurality of electrodes embedded on a substrate configured to be placed over an area of tissue that includes the wound (Maharbiz Paragraph 0051, the system primarily comprises a control board and an electrode array 12 that contacts the skin/wound), wherein combinations of said plurality of electrodes are capable of forming a plurality of virtual capacitive sensors (Maharbiz Paragraph 0052, the array 12 of electrodes 14 and a plurality of multiplexers allow for specific selection of drive and sense electrodes in the array; Maharbiz Paragraph 0054, microcontroller 30 dictates the measurement configuration and cycles through all the possible nearest-neighbor electrode pairs to generate a map of measured impedance; Maharbiz Paragraph 0069, a map resembling the electrode array is created) and each of said virtual capacitive sensors is configured to measure a capacitance of a region of tissue proximate to said respective virtual capacitive sensor (Maharbiz Paragraph 0054, microcontroller 30 dictates the measurement configuration and cycles through all the possible nearest-neighbor electrode pairs [proximate measurements to the virtual capacitive sensor]; Maharbiz Paragraph 0048, the combination of loss terms such as resistance and storing terms such as capacitance is known as electrical impedance [the impedance sensors detect capacitance]; Maharbiz Paragraph 0049 well-functioning cells behave more like a capacitor and damaged cells exhibit less capacity to store charge).
A plurality of visual indicators (Maharbiz Paragraph 0069 and Fig. 9B, in order to visualize the impedance magnitude and phase data collected a map resembling the electrode array is created),
A drive circuit (Maharbiz Paragraph 0052, multiplexers 24a through 24e) electronically coupled to said plurality of electrodes and plurality of visual indicators (Maharbiz Paragraph 0052, A plurality of multiplexers allow for specific selection of drive and sense electrodes in the array and the output of these multiplexers is controlled by a control board 20),
A processor electronically coupled to said drive circuit (Maharbiz Paragraph 0058 – control board 20 may comprise a microcontroller/processor 30),
And a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (Maharbiz Paragraph 0053, application software 56 is stored in memory and executable on the processor), perform the steps of:
Receiving information regarding said measured capacitance from a subset of said plurality of virtual capacitive sensors via said drive circuit (Maharbiz Paragraph 0053, output from the impedance analyzer is coupled to the computer with processor; Maharbiz Paragraph 0065 the array control hardware (control board 20) selects two electrodes 14 in the array 12 and performs an impedance measurement across these electrodes using the precision LCR/LCZ meter, cycling through pairs)
Determining a boundary between viable and non-viable tissue, and activating via said drive circuit a portion of said plurality of visual indicators to indicate said boundary (Maharbiz Paragraph, 0097 the measurements confirm that it is possible to identify the size and shape of an excision by determining the border of a wound; Maharbiz Paragraph 00102, the technology of the present description the can be used to objectively identify progression of wound healing such as wound border; Maharbiz Paragraph 0084, a shaded region indicates tissue damage; Maharbiz Paragraph 0086, any pair of electrodes whose values were below a threshold and fell within the specified window were labeled as damaged tissue).
Maharbiz does not directly disclose:
That the visual indicators are embedded on said substrate
Lane teaches a substrate including a plurality of electrodes capable of measuring a capacitance of a region proximate to said respective electrodes (Lane Abstract, electrodes including first and second contacts to contact the skin of a subject). Lane further teaches a plurality of visual indicators embedded on a wound dressing (Lane Paragraph 0036, electrode 1000 includes an indicator 240 operatively connected between a first contact and second contact).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the apparatus for measuring damage of a wound of Maharbiz including mapping a wound with the system of Lane including embedded visual indicators a skin electrode system for the purpose of visually indicating the measurements to the observer without requiring any special hardware (Lane Paragraph 0015, an advantage that may be realized in some embodiments is the visual determination of the electrodes without requiring any special hardware).

Regarding claim 2, the Maharbiz/Lane combination teaches the apparatus of claim 1 as above, wherein said substrate comprises a plurality of perforations that allow marking of said region of tissue along said boundary (Maharbiz Paragraph 0063, the substrate can be removed at any space where there is no electrode or routing, or cut to resemble mesh electrodes with routing to fit this pattern).
Regarding claim 3, the Maharbiz/Lane combination teaches the apparatus of claim 1 as above, wherein said drive circuit is configured to selectively drive pairs of said electrodes and measure said capacitance between each of said pairs of electrodes (Maharbiz Paragraph 0052, the array 12 of electrodes 14 and a plurality of multiplexers allow for specific selection of drive and sense electrodes in the array; Maharbiz Paragraph 0054, microcontroller 30 dictates the measurement configuration and cycles through all the possible nearest-neighbor electrode pairs to generate a map of measured impedance).
Regarding claim 4, the Maharbiz/Lane combination teaches the apparatus of claim 3 as above, wherein each of said selectively driven pairs of electrodes form one of said plurality of virtual capacitive sensors (Maharbiz Paragraph 0065 the array control hardware (control board 20) selects two electrodes 14 in the array 12 and performs an impedance measurement across these electrodes, cycling through pairs).

Claims 5-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/195720 A1 to Maharbiz et al. (hereinafter Maharbiz), in view of US 2014/0275823 A1 to Lane et al. (hereinafter Lane) as applied to claim 1 above, and further in view of US 20160310034 A1 to Tonar et al. (hereinafter Tonar) and US 2014/0288397 A1 to Sarrafzadeh et al. (hereinafter Sarrafzadeh)(incorporated by reference within Tonar).
Regarding claim 5, the Maharbiz/Lane combination teaches the apparatus of claim 1 as above. The Maharbiz/Lane combination does not directly teach the apparatus wherein said circuit is configured to selectively drive subsets of said plurality of electrodes to form a virtual center electrode and a virtual ring electrode and measuring said capacitance between said virtual center electrode and said virtual ring electrode.
Tonar teaches an apparatus for measuring damaged tissue in a patient (Tonar Abstract, apparatuses and computer readable media for measuring sub-epidermal moisture in patients to determine damaged tissue). Tonar further teaches driving subsets of said plurality of electrodes to form a virtual center electrode and a virtual ring electrode and measuring said capacitance between said virtual center electrode and said virtual ring electrode (Tonar Paragraph 0062 and Fig. 3B, in some embodiments a coaxial electrode may comprise a point source surrounded by hexagon pad electrodes spaced at approximately equidistance such as in Fig. 3B. Tonar Paragraph 0062 cont., In some embodiments, multiple coaxial electrodes may be emulated from an array comprising a plurality of hexagon pad electrodes, where each hexagon pad electrode may be programmed to be electronically coupled to a floating ground, a capacitance input, or a capacitance excitation signal, as illustrated in FIG. 3D)
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Maharbiz/Lane combination with the method of Tonar of utilizing an array of electrodes to emulate coaxial electrodes to measure capacitance because coaxial electrode measurements may be more representative of the tissue underneath the coaxial electrodes rather than the tissue surface across conventional two bi-polar electrodes spaced apart (Tonar Paragraph 0056, The SEM values measured by coaxial electrodes may also be representative of the moisture content of the tissue underneath the coaxial electrodes, rather than the moisture content of the tissue surface across two bi-polar electrodes spaced apart).
Regarding claim 6, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 5 as above, wherein each of said plurality of virtual capacitive sensors comprises a virtual center electrode and a virtual ring electrode (Tonar Paragraph 0062 and Fig. 3B, in some embodiments a coaxial electrode may comprise a point source surrounded by hexagon pad electrodes spaced at approximately equidistance such as in Fig. 3B. Tonar Paragraph 0062 cont., In some embodiments, multiple coaxial electrodes may be emulated from an array comprising a plurality of hexagon pad electrodes, where each hexagon pad electrode may be programmed to be electronically coupled to a floating ground, a capacitance input, or a capacitance excitation signal, as illustrated in FIG. 3D).

Regarding claim 7, The Maharbiz/Lane combination teaches the apparatus of claim 1 as above. The Maharbiz/Lane combination does not directly disclose the device wherein said instructions further comprise the steps of:
Converting each of said measured capacitance to an associated sub-epidermal moisture (SEM) value that is associated with said virtual capacitive sensor used to measure said capacitance 
Comparing a first subset of said SEM values to a first threshold.
Identifying regions of viable tissue corresponding to said virtual capacitive sensors that are associated with SEM values that are greater than said first threshold.
Tonar teaches an apparatus for measuring damaged tissue in a patient (Tonar Abstract, apparatuses and computer readable media for measuring sub-epidermal moisture in patients to determine damaged tissue). Tonar further teaches:
Converting each of said measured capacitance to an associated sub-epidermal moisture (SEM) value that is associated with said virtual capacitive sensor used to measure said capacitance (Tonar Paragraph 0058, generating a bioimpedance signal and converting the capacitance signal to a SEM value).
Comparing a first subset of said SEM values to a first threshold (Tonar Paragraph 0081, compromised tissue is identified where the difference in SEM values compared to the maximum SEM value is greater than 0.5).
Identifying regions of viable tissue corresponding to said virtual capacitive sensors that are associated with SEM values that are greater than said first threshold (Tonar Paragraph 0080, compromised tissue is identified where the difference in SEM values compared to the maximum SEM value is greater than 0.5 [the healthy tissue is identified as the values that are the greatest which are not less than 0.5 relative the maximum])
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Maharbiz/Lane combination with the method of Tonar of converting bioimpedance measurements to SEM values using capacitance measurements because moisture content of the skin is a metric which can detect early symptoms of ulcer development (Incorporated by reference within Tonar, Sarrafzadeh Paragraph 0010, there is an urgent need to develop a preventive solution to measure moisture content of the skin as a mean to detect early symptoms of ulcer development). 
Regarding claim 8, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 7 as above, wherein said instructions further comprise the steps of: comparing a second subset of said SEM values to a second threshold (Tonar Paragraph 0081, compromised tissue is in the region where the difference is greater than 0.5 [second threshold, difference greater than 0.5], inflamed tissue is identified where the difference in SEM values compared to the maximum SEM value is equal to or greater than 0.5 [first threshold, difference equal to or greater than 0.5]), and identifying regions of non-viable tissue corresponding to said virtual capacitive sensors that are associated with SEM values that are less than said second threshold (Tonar Paragraph 0081, compromised tissue is in the region where the difference is greater than 0.5).
Regarding claim 9, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 7 as above wherein, wherein each of said plurality of visual indicators independently comprises a first mode of display and a second mode of display (Maharbiz Paragraph 00110, Data visualization can be implemented by creating a map resembling the electrode array and filling in the spaces between every two electrodes with a color corresponding to the impedance magnitude or phase as determined by an intuitive color scale).
Regarding claim 10, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 9 as above, wherein said instructions further comprise the steps of: activating a first portion of said plurality of visual indicators in said first mode of display to indicate said regions of viable tissue, and activating a second portion of said plurality of visual indicators in said second mode of display to indicate said regions of non-viable tissue (Maharbiz Paragraph 00119, mapping tissue damage as a spectra [visual indicators in different regions indicate different tissue damages]).
Regarding claim 11, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 9 as above, wherein said plurality of visual indicators are light-emitting devices (LEDs) (Lane Paragraph 0008, LEDs usued as visual indicators), said first mode of display comprises emitting light having a first characteristic, and said second mode of display comprises emitting light having a second characteristic (Maharbiz Paragraph 00110, Data visualization can be implemented by creating a map resembling the electrode array and filling in the spaces between every two electrodes with a color corresponding to the impedance magnitude or phase as determined by an intuitive color scale).
Regarding claim 12, the Maharbiz/Lane/Tonar combination teaches the apparatus of claim 11 as above, wherein said first characteristic comprises a first spectral content (Maharbiz Paragraph 00119, mapping tissue damage as a spectra), and said second characteristic comprises a second spectral content that is different from said first spectral content (Maharbiz Paragraph 00119, mapping tissue damage as a spectra).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./             Examiner, Art Unit 3791                                                                                                                                                                                           
/TSE W CHEN/             Supervisory Patent Examiner, Art Unit 3791